 


114 HR 1745 IH: Support Assault Firearms Elimination and Reduction for our Streets Act
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1745 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2015 
Ms. DeLauro (for herself, Mr. Van Hollen, Mr. Ellison, Ms. McCollum, Mr. Cummings, Mr. Cicilline, Mr. Grijalva, Mr. Swalwell of California, Mr. Gutiérrez, Ms. Lee, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against tax for surrendering to authorities certain assault weapons. 
 
 
1.Short titleThis Act may be cited as the Support Assault Firearms Elimination and Reduction for our Streets Act. 2.Assault weapon turn-in credit (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 26 the following new section: 
 
25E.Assault weapon turn-in credit 
(a)Allowance of credit 
(1)In generalIn the case of an individual who surrenders a specified assault weapon to the United States or a State or local government (or political subdivision thereof) as part of a Federal, State, or local public safety program to reduce the number of privately owned weapons, on the election of the taxpayer there shall be allowed as a credit against the tax imposed by this chapter an amount equal to $2,000. (2)Year credit allowedThe amount of the credit under paragraph (1) shall be allowed 1/2 for the taxable year during which the assault weapon was so surrendered and 1/2 in the next taxable year. 
(b)Special rules 
(1)Weapon must be lawfully possessedNo credit shall be allowed under subsection (a) with respect to any specified assault weapon not lawfully possessed by the taxpayer at the time the weapon is surrendered. (2)Substantiation requirementNo credit shall be allowed under subsection (a) for the surrender of any specified assault weapon unless the taxpayer substantiates the surrender by a contemporaneous written acknowledgment of the surrender by the Federal, State, or local governmental entity to which the weapon is surrendered. 
(3)Denial of double benefitThe taxpayer may elect the application of this section with respect to only 1 weapon, and if such election is made for any taxable year, no deduction shall be allowed under any other provision of this chapter with respect to the surrender or contribution of the specified assault weapon. (c)Assault weaponFor purposes of this section— 
(1)In generalThe term specified assault weapon means any of the following: (A)The following rifles or copies or duplicates thereof: 
(i)AK, AKM, AKS, AK–47, AK–74, ARM, MAK90, Misr, NHM 90, NHM 91, SA 85, SA 93, VEPR, (ii)AR–10, 
(iii)AR–15, Bushmaster XM15, Armalite M15, or Olympic Arms PCR, (iv)AR70, 
(v)Calico Liberty, (vi)Dragunov SVD Sniper Rifle or Dragunov SVU, 
(vii)Fabrique National FN/FAL, FN/LAR, or FNC, (viii)Hi-Point Carbine, 
(ix)HK–91, HK–93, HK–94, or HK–PSG–1, (x)Kel-Tec Sub Rifle, 
(xi)M1 Carbine, (xii)Saiga, 
(xiii)SAR–8, SAR–4800, (xiv)SKS with detachable magazine, 
(xv)SLG 95, (xvi)SLR 95 or 96, 
(xvii)Steyr AUG, (xviii)Sturm, Ruger Mini–14, 
(xix)Tavor, (xx)Thompson 1927, Thompson M1, or Thompson 1927 Commando, or 
(xxi)Uzi, Galil and Uzi Sporter, Galil Sporter, or Galil Sniper Rifle (Galatz). (B)The following pistols or copies or duplicates thereof: 
(i)Calico M–110, (ii)MAC–10, MAC–11, or MPA3, 
(iii)Olympic Arms OA, (iv)TEC–9, TEC–DC9, TEC–22 Scorpion, or AB–10, or 
(v)Uzi. (C)The following shotguns or copies or duplicates thereof: 
(i)Armscor 30 BG, (ii)SPAS 12 or LAW 12, 
(iii)Striker 12, or (iv)Streetsweeper. 
(D)A semiautomatic rifle that has an ability to accept a detachable magazine, and that has— (i)a folding or telescoping stock, 
(ii)a threaded barrel, (iii)a pistol grip, 
(iv)a forward grip, or (v)a barrel shroud. 
(E) 
(i)Except as provided in clause (ii), a semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds. (ii)Clause (i) shall not apply to an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition. 
(F)A semiautomatic pistol that has the ability to accept a detachable magazine, and has— (i)a second pistol grip, 
(ii)a threaded barrel, (iii)a barrel shroud, or 
(iv)the capacity to accept a detachable magazine at a location outside of the pistol grip. (G)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds. 
(H)A semiautomatic shotgun that has— (i)a folding or telescoping stock, 
(ii)a pistol grip, (iii)the ability to accept a detachable magazine, or 
(iv)a fixed magazine capacity of more than 5 rounds. (I)A shotgun with a revolving cylinder. 
(J)A frame or receiver that is identical to, or based substantially on the frame or receiver of, a firearm described in any of subparagraphs (A) through (I) or (L). (K)A conversion kit. 
(L)A semiautomatic rifle or shotgun originally designed for military or law enforcement use, or a firearm based on the design of such a firearm, that is not particularly suitable for sporting purposes, as determined by the Attorney General. In making the determination, there shall be a rebuttable presumption that a firearm procured for use by the United States military or any Federal law enforcement agency is not particularly suitable for sporting purposes, and a firearm shall not be determined to be particularly suitable for sporting purposes solely because the firearm is suitable for use in a sporting event. (2)Related definitions (A)Barrel shroudThe term barrel shroud means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel, but does not include a slide that encloses the barrel, and does not include an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel. 
(B)Conversion kitThe term conversion kit means any part or combination of parts designed and intended for use in converting a firearm into a semiautomatic assault weapon, and any combination of parts from which a semiautomatic assault weapon can be assembled if the parts are in the possession or under the control of a person. (C)Detachable magazineThe term detachable magazine means an ammunition feeding device that can readily be inserted into a firearm. 
(D)Fixed magazineThe term fixed magazine means an ammunition feeding device contained in, or permanently attached to, a firearm. (E)Folding or telescoping stockThe term folding or telescoping stock means a stock that folds, telescopes, or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm. 
(F)Forward gripThe term forward grip means a grip located forward of the trigger that functions as a pistol grip. (G)Pistol gripThe term pistol grip means a grip, a thumbhole stock, or any other characteristic that can function as a grip. 
(H)Threaded barrelThe term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a firearm as defined in section 5845(a) of the National Firearms Act (26 U.S.C. 5845(a)). (d)TerminationThis section shall not apply with respect to any weapon surrendered during a taxable year beginning more than 2 years after the date of the enactment of the Support Assault Firearms Elimination and Reduction for our Streets Act.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 is amended by inserting before the item relating to section 26 the following new item:   Sec. 25E. Assault weapon turn-in credit.. (c)Effective dateThe amendments made by this Act shall apply to taxable years beginning after the date of the enactment of this Act. 
 
